Opinion issued February 20, 2014




                                   In The
                           Court of Appeals
                                   For The
                       First District of Texas

                           NO. 01-13-01009-CR
                               ____________

                GLENN DEWAYNE PRUDUNN, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 177th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1352335


                       MEMORANDUM OPINION
      Counsel for appellant, Glenn Dewayne Prudunn, has filed a motion to

dismiss the appeal. See TEX. R. APP. P. 42.2(a). We have not issued a decision in

the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2